Deen, Presiding Judge,
dissenting.
The majority opinion, as did the court below, has concluded that the interests of justice and judicial economy will be served by consolidation of the two condemnation proceedings. Because I believe such consolidation, even though it promotes judicial economy, still requires the consent of all the parties, I must respectfully dissent.
“Though the law generally favors the prevention of a multiplicity of actions, it appears that condemnation law in Georgia rather strictly limits the relevant evidence in condemnation cases and therefore separate suits for different kinds of damages are not uncommon.” Simon v. Dept. of Transp., 245 Ga. 478, 479 (265 SE2d 777) (1980). Generally, consequential damages to the remainder of the tract of land taken are appropriately considered in a condemnation proceeding, “but a separate owner’s claim for consequential damages to his land contiguous to the tract where the taking occurs cannot be asserted in a condemnation action.” Ga. Power Co. v. Bray, 232 Ga. 558, 560 (207 SE2d 442) (1974). See also Gaines v. City of Calhoun, 42 Ga. App. 89 (155 SE 214) (1930).
In the instant case, where the two tracts of land are connected but not entirely contiguous and are commonly owned by the appellees, consolidation of the trials perhaps was neither required by judicial economy nor unwarranted for lack of a common factual or legal denominator. OCGA § 9-11-42 (a), however, requires consent of all *226the parties to the consolidation, Carter v. Witherspoon, 228 Ga. 485 (186 SE2d 534) (1971), and the appellant never waivered in its denial of that requisite consent. For that reason, I believe that the trial court had no authority to consolidate the two condemnation proceedings below.
The majority opinion accepts the appellees’ contention that in consolidating the two proceedings the trial court acted within its discretion granted by OCGA § 32-3-17.1, which provides that the court may “make such orders and give such directions as are necessary to speed the cause, and as may be consistent with justice and due process of law.” If this special statutory provision can be read as conflicting with the Civil Practice Act’s provision on consolidation, of course, the special provision would apply. OCGA § 9-11-81; Dept. of Transp. v. Forrester, 149 Ga. App. 647 (255 SE2d 115) (1979). I find no real conflict, however, since by its terms OCGA § 32-3-17.1 addresses the court’s power to expedite an individual condemnation proceeding, rather than its authority to consolidate two separate but related actions for the sake of judicial economy.
I respectfully dissent.